     Case 1:20-cv-00861 Document 1 Filed 03/30/20 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


MIKE BOULTER,                                   )
                                                )               Civil Action No.: 1:20-cv-00861
        Plaintiff                               )
                                                )
v.                                              )
                                                )
NOBLE ENERGY, INC.                              )
                                                )
        Defendant.                              )

                                            COMPLAINT

        Plaintiff Mike Boulter (“Plaintiff”), for his complaint against Noble Energy, Inc.

(“Defendant”), alleges:

                                  JURISDICTION AND VENUE

        1.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a), because: (a) this action is between citizens of different states; and (b) the amount in

controversy exceeds $75,000, exclusive of interest and costs.

        2.      This Court has personal jurisdiction over the Defendant because a substantial

portion of the acts and conduct of the Defendant giving rise to the claims asserted in this action

occurred in the State of Colorado, and the oil production at issue has been produced by the

Defendant in the State of Colorado.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391, because Defendant

transacts business within this District, and a substantial part of the Defendant's conduct giving rise

to the claims alleged in this action occurred in this judicial district.
   Case 1:20-cv-00861 Document 1 Filed 03/30/20 USDC Colorado Page 2 of 5




                                             PARTIES

       4.      Plaintiff Mike Boulter is a resident and citizen of the State of Colorado, who resides

in Greeley, Colorado.

       5.      Defendant is a corporation incorporated under the laws of the State of Delaware,

with its principal place of business located in the State of Texas.

                                  FACTUAL ALLEGATIONS

       6.      On June 18, 1980, William Boulter, as lessor, entered into two oil and gas leases

with Martin Exploration Management Corp., as lessee, pertaining to leased premises located in

Weld County, Colorado (“June 18, 1980 Leases”).

       7.      Prior to January 1, 2014, the lessor’s interests under the June 18, 1980 Leases were

assigned to Plaintiff Mike Boulter. Prior to January 1, 2014, the lessee’s interests under the June

18, 1980 Leases were acquired by the Defendant.

       8.      Each of the two June 18, 1980 Leases has an identical oil royalty provision, under

which the Defendant is obligated as follows:

               To deliver to the credit of Lessor, free of cost, in the pipe line to
               which Lessee may connect wells on said land, the equal one-eighth
               (1/8) part of all oil produced and saved from the leased premises.

       9.      At various times since March 1, 2014, Defendant has produced and sold oil from

wells subject to the June 18, 1980 Leases. Defendant in its calculation and payment of royalties to

the Plaintiff on oil sales subject to the June 18, 1980 Leases, has improperly deducted from the

sale price of the oil various costs related to transporting the oil from the well to a transportation

pipeline, or various costs related to transporting the oil to a delivery point where the oil has been

sold to third parties. The costs which Defendant has improperly deducted from the sales price of




                                                  2
   Case 1:20-cv-00861 Document 1 Filed 03/30/20 USDC Colorado Page 3 of 5




the oil include, but are not limited to, costs which Defendant describes as unloading charges and

DJ Basin gathering charges.

       10.     Defendant’s deduction of the above-referenced costs in its calculation and payment

of royalties paid to the Plaintiff on oil sales is not permitted under the oil royalty provision set

forth in the June 18, 1980 Leases, and Defendant has materially breached its contractual

obligations to the Plaintiff under the June 18, 1980 Leases by taking such deductions in its

calculation and payment of oil royalties to the Plaintiff.

       11.     The Plaintiff has sustained substantial damages as a result of Defendant’s breaches

of its contractual obligations to the Plaintiff under the June 18, 1980 Leases.

                 FIRST CLAIM FOR RELIEF – BREACH OF CONTRACT

       12.     The allegations contained in Paragraphs 1 through 11 of this complaint, inclusive,

are restated and incorporated by reference herein.

       13.     Defendant has breached its obligations to the Plaintiff under the June 18, 1980

Leases in the manner described above.

       14.     The Plaintiff has sustained substantial damages as a direct result of Defendant’s

breaches of its royalty payment obligations to the Plaintiff on the sale of oil under the June 18,

1980 Leases. As a direct and proximate result of Defendant’s conduct, the Plaintiff has been

damaged in an amount to be determined.

       15.     The Plaintiff is entitled to recover prejudgment interest on all amounts due and

owing by the Defendant to Plaintiff, at the Colorado statutory rate of eight percent per annum,

compounded annually, pursuant to C.R.S. § 5-12-102(1)(b).

             SECOND CLAIM FOR RELIEF – DECLARATORY JUDGMENT




                                                  3
   Case 1:20-cv-00861 Document 1 Filed 03/30/20 USDC Colorado Page 4 of 5




       16.     The allegations contained in Paragraphs 1 through 15 of this complaint, inclusive,

are restated and incorporated by reference herein.

       17.     A controversy exists between the Plaintiff and the Defendant regarding the correct

method for Defendant’s calculation and payment of future royalties on oil sales under the June 18,

1980 Leases.

       18.     The Plaintiff requests that the Court enter a declaratory judgment determining that

the Defendant is required to pay future royalties to the Plaintiff under the oil royalty provision of

the June 18, 1980 Leases, without taking the improper deductions referenced in this Complaint.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:

       19.     A judgment in favor of the Plaintiff on his claim for Defendant’s breaches of the

June 18, 1980 Leases, for the full amount of royalty underpayments plus applicable prejudgment

interest, at the Colorado statutory rate of eight percent per annum, compounded annually, pursuant

to C.R.S. § 5-12-102(1)(b);

       20.     A declaratory judgment determining the appropriate method for Defendant’s

calculation of future royalties to the Plaintiff under the oil royalty provision of the June 18, 1980

Leases, in accordance with the relief prayed for by the Plaintiff in Paragraph 18 of this Complaint;

       21.     An award of court costs; and

       22.     For such further relief as the Court deems just.

                                  DEMAND FOR JURY TRIAL

       Plaintiff requests a jury trial on all issues so triable.


Dated: March 30, 2020
                                                        The Law Offices of George A. Barton, P.C.



                                                    4
Case 1:20-cv-00861 Document 1 Filed 03/30/20 USDC Colorado Page 5 of 5




                                      By: /s/ George A. Barton
                                      George A. Barton Mo. Bar No. 26249
                                      Stacy Burrows Co. Bar No. 49199
                                      7227 Metcalf Avenue, Suite 301
                                      Overland Park, KS 66204
                                      (913) 563-6250
                                      gab@georgebartonlaw.com
                                      stacy@georgebartonlaw.com

                                      ATTORNEYS FOR PLAINTIFF




                                  5
